Wylt, J.,
dissenting. The important question in this case is, to whom was credit given by the plaintiffs? If it was given to the estate of Neal Davidson, the debt represented by the notes is not the individual debt of the defendant, Mrs. M. A. Davidson.
An acknowledgment in the fonn of a note given by the legal representative of a succession for a succession debt, does not bind the fiduciary individually. 9 E. 27G; 12 E. 1G.
In the absence of proof to the contrary, the presumption is that credit was given to the fiduciary individually, and the words administrator or executor added to the note evidencing the debt will be regarded as mere surplusage.
When I read the letters of Carroll, Hoy & Co. in the record, which were addressed to the son of Mrs. Davidson, who was managing for his mother the plantation belonging to the estate for which the advances were made, I have no doubt as to whom credit was given. It was unquestionably given to the estate of Neal Davidson. Whether wisely or not, is not the question.
On the sixth of April, 38G6, the plaintiffs addressed the son of Mrs. Davidson the following letter:
“Dear Sir — We are in receipt of your favors of twenty-sixth and thirtieth ultimo, and have sent you the supplies requested — cost to debit of estate of Neal Davidson, $7G9 10. We would advise you to apply to your uncle, Colonel Hunter, to have the estate placed under administratorship, so that it could be legally used in raising money to carry it through the making of a crop. We are not advancing to any one, but are disposed to aid you as far as we can; and if you do not succeed in raising the money to pay the labor wages from the source you expect to, we will endeavor to raise it for you on an administration note. Yours, truly, CAEEOLL, HOY & CO."
*432On the twenty-third July, 1867, the plaintiffs also wrote to the son of Mrs. Davidson, managing the plantation of the estate, the following letter:
“Dear Sir — We enclose statement of the estate of Neal Davidson’s account, made up to the first instaut, showing balance due us of $3062 04, which we trust may be found correct. To cover this balance, with commissions and interest, we enclose a note, at six months irom the first instant, for $3282 91, which please request your mother to sign as administratrix, and return to us. Wo hope your crop may escape the dreaded caterpillar. Yours, truly,
CARROLL, IIOY & CO., in liquidation.”
In another letter to the same partj'-, I also find this clause:
“We enclose also note filled up to close the old account, which please get your mother to sign as administratrix of the estate of Neal Davidson, and return to us at your early convenience. We handed you the account when you were here.”
It is shown that the notes sued on evidence the amount due on two 'accounts against the estate of Neal Davidson. They represented the debt stated in those accounts. Now, the reason of the rule that an agent creating a debt without the authority of his principal, binds himself, is this: The agent has the means of knowing the extent of his authority, which the party with whom he contracts is not presumed to have; and if a party inducing another to contract with him as agent, without having adequate authority to bind his principal, is to escape liability, it will then be iu his power to perpetrate a fraud; and uncertainty as to the extent of the powers of fiduciaries would greatly embarrass commerce, if the latter were not held responsible on contracts executed without authority from their principals.
But if a person contract with au agent knowing the full extent of the powers of the latter, and also that the latter does not intend to bind himself, but only his principal, the rule I have stated will not apply to such agent in case it turn out that his powers were not sufficient to bind his principal, because credit alone was given to the principal by a party contracting with full knowledge of the extent of the powers of the agent. No fraud could be perpetrated in such a case, and there is no reason for the application of the rule. In contracting with a public officer, credit is presumed ,to be given to the government which he represents, and the parties contracting with him are presumed to know the extent of his powers to bind his principal. Hence the rule stated has no application to such a case, there being no doubt as to whom credit was intended to be given, and no presumed want of knowledge as to the extent of the powers of the officer contracted with. In such a case, no fraud could be perpetrated.
Now, in the case before us there is no doubt that credit was intended *433■to be given, and actually was given, to the estate of Neal Davidson, and the notes sued on were signed by the defendant as administratrix •of the estate of Neal Davidson, to cover a debt in the account of Carroll, Hoy & Co. against said estate, at the instance and request and under the - advice of the plaintiffs. The notes, then, merely evidence the debt. Whether it can be enlorced or not, is immaterial. One contracting with a minor, is his creditor for whatever the latter may owe him, regardless of his ability to enforce the collection of the same. In this case no fraud could have been practiced, because credit was given to the estate, and not to the administratrix, and the powers of the latter are fixed in the law, which all persons are presumed to know. Hence there is no reason for the rule, and I do not think it applies to this case. Where the reason of a law ceases, the law itself should •cease.
I therefore dissent in this case.